PER CURIAM.
Pursuant to the opinion of the Supreme Court of Florida in Hollingshead v. Wainwright,1 this Court entered its order affording to Hollingshead, in the name of habeas corpus, the opportunity of full appellate review of his judgment of conviction of robbery in the Court of Record, Escambia County, Florida, on June 9, 1963. We appointed Joe Harrell, Esquire, to serve as Appellant’s attorney in this proceeding, and he has ably performed his responsibilities by presenting to this Court every possible grievance that Hollingshead might have suffered in the trial of the cause.
We have considered at length the trial proceedings, the transcript of record and the briefs of the parties, and conclude that the eight points on appeal urged by Appellant are without merit. Suffice it to say that there was ample substantial evidence to support the verdict of the jury, which *352was fairly instructed as to the applicable law.
This Court having afforded Hollingshead a full appellate review in the name of habe-as corpus and having found an absence of reversible error as to the trial of the cause, we, therefore, decline to issue the writ.
RAWLS,' Acting C. J., JOHNSON and SPECTOR, JJ., concur.

. Hollingshead v. Wainwright, 194 So.2d 577 (Fla.1967). Also see Hollingshead v. Wainwright, 384 U.S. 31, 86 S.Ct. 1284, 16 L.Ed.2d 333.